DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, 4 are objected to because of the following informalities: 
Claim 1 in line 6 and claim 4 in line 6 recites “fluidization time of 30 second” and should be changed to fluidization time of “30 seconds”.  
It is noted that claim 13 lacks the proper status identifier, as the claim has been withdrawn from consideration as being directed to a nonelected invention in the response to restriction filed November 4, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 5, 6, 8, 9, 10, 14, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 4, claims 1 and 4 have been amended to recite that “the conditioning liquid is backfilled from a cooking unit to the soaking unit”, however the claims previously recited that the conditioning liquid comprises “a rice soup backfilled from a cooking unit to a soaking unit”. There is not support in the specification for the language of “the conditioning liquid is backfilled from a cooking unit to the soaking unit”. While the PGPUB specification at paragraph [0024] recites that “the conditioning liquid and pre-treated rice are uniformly mixed and soaked and then cooked together”, and thus the conditioning liquid can be considered to be cooked with the rice, the specification also discloses that during the cooking process starch dissolved out of the rice grains is uniformly distributed in the rice soup (PGPUB specification [0027]) specifically amylose and amylopectin is present in the rice soup (PGPUB specification Example 1, [0038]) and thus the conditioning liquid used for soaking the uncooked rice would not be the exact same as the rice soup which is taken from cooking the rice. The specification only specifically describes “rice soup” as being backfilled from the cooking process and does not specifically recite that the conditioning liquid which is used for soaking the rice is backfilled from the cooking unit to the soaking unit. As best understood from the specification based on paragraph [0024] of the PGPUB specification and the examples, the rice soup which is backfilled to the soaking unit to replace part of the water in a new conditioning liquid for treatment of new rice appears to comprise the first conditioning liquid as well as amylose and amylopectin. Therefore, the amendments are seen to constitute an issue of new matter and as such must be deleted.   
Regarding claim 10, claim 10 has been amended to recite “soaking the rice comprises soaking the rice for 20 min according to a mass ratio of the rice to the conditioning liquid of 1:1.5”. However, the claim previously recited “soaking the rice comprises soaking the rice for 20 min according to a mass ratio of the rice to water contained in the conditioning liquid of 1:1.5.”  Since the conditioning liquid comprises other components in addition to water in the conditioning liquid, the ratio of rice to water present in the conditioning liquid would be different from the ratio of rice to conditioning liquid (which comprises water, soft rice flour edible oil and rice soup). Further, the specification does not disclose “soaking the rice comprises soaking the rice for 20 min according to a mass ratio of the rice to the conditioning liquid of 1:1.5”, paragraph [0017] of PGPUB specification and the examples only disclose “the rice is soaked …according to a mass ratio of the rice to the water contained in the conditioning liquid ..”. Therefore, the amendment raises and issue of new matter and the claims should be amended to claim subject matter that is supported by the specification. 
Claims 3, 5, 6, 8, 9, 14, and 15 are rejected base on their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 8-10, 14, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear which rice “subjecting the rice to fluidization” is referring to: the rice of step a or the rice of step b, and it is unclear which rice is soaked in the step of “soaking the rice in a soaking unit” since “the rice” could be referring to the rice of steps a, b or c.
To overcome the rejection, it is suggested the claims be changed to recite language similar to, “washing the rice and draining the rice to form washed and drained rice, subjecting the washed and drained rice to fluidization …to form a subjected rice…soaking the subjected rice in a soaking unit…”  to clearly define which rice is being used in each step.  It is noted that MPEP 2111.01 recites that it is improper to import claim limitations from the specification and that the “court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps”.
Regarding claim 3, is it is unclear which rice “the rice” is referring to. 
Regarding claim 4, it is unclear which rice “subjecting the rice to fluidization” is referring to, the rice of step a or the rice of step b, and it is unclear which rice is soaked in the step of “soaking the rice in a soaking unit” since “the rice” could be referring to the rice of steps a, b or c. It is unclear which rice “cooking the rice” is referring to since “the rice” could be referring to the rice of steps a, b, c, or d. It is unclear which rice “cooling the rice to form a film” is referring to since “the rice” could be referring to the rice in steps a, b, c, d, or e. 
To overcome the rejection, it is suggested the claims be changed to recite language similar to, “washing the rice and then draining the rice to form washed and drained rice, subjecting the washed and drained rice to fluidization …to form subjected rice…soaking the subjected rice in a soaking unit to form soaked rice…cooking the soaked rice to form cooked rice...cooling the cooked rice to form a film.. ”  to clearly define which rice is being used in each step.
Regarding claim 5, it is unclear which rice “wherein the rice is soaked in the conditioning liquid” is referring to.  Further it is unclear if this limitation is a different soaking step from that recited in claim 4, or is further limiting the soaking process of claim 4.
Regarding claim 5, it is unclear if the step of “cooking the rice comprises cooking the rice in the rice soup for 20 min to 30 min” is the same as and further limiting cooking step (e) in claim 4  or is a different cooking step. 
Regarding claim 5, it is unclear which rice “aseptically packaging the rice” is referring to since “the rice” could be referring to the rice in steps a, b, c, d, or e of claim 4. 
Regarding claim 5, it is unclear if the step of “cooling the rice to form a film” is the same as step (f) in claim 4 or is a different step. Further it is unclear which rice “cooling the rice to form a film” is referring to since “the rice” could be referring to the rice in steps a, b, c, d, or e.
Regarding claim 5, it is unclear how the rice is cooked in “the rice soup” and the conditioning liquid is the liquid that is back filled from the cooking unit.  Therefore, “cooking the rice in the rice soup” as recited in claim 5 is not consistent with claim 4 because claim 4 suggests that the rice is cooked in “a conditioning liquid” comprising “soft rice flour, edible oil, and a rice soup.”
Regarding claim 6, it is unclear if the step of “the rice is soaked in the conditioning liquid for 10 min to 20 min” is the same step as recited in claim 5 that the “the rice is soaked in the conditioning liquid for 10 to 20 min at 40 °C to 60 °C.”  It is also unclear if this limitation is a different soaking step from that recited in claim 4, or is further limiting the soaking process of claim 4. 
Regarding claim 6, it is unclear which rice is “the rice in the conditioning liquid” in line 5 of the claim and which rice is “the rice soaked in the conditioning liquid” in line 7 since “the rice” could be referring to the rice of steps a, b or c.
Regarding claim 6, Claim 6 recites the limitation "the instantaneous high temperature fluidization" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 4 has been amended to recite subjecting the rice to “fluidization”.  
Regarding claim 6, it is unclear if the step of “cooling the rice” in claim 6 is the same as or different from that in claim 4 and in claim 5, since both claims 4 and 5 each recite a step of “cooling the rice”. Further it is unclear which rice “cooling the rice” in claim 6 is referring to.
Regarding claim 8, it is unclear which rice is “the rice to water in the conditioning liquid”, since “the rice” could be referring to the rice of steps a, b or c.
Regarding claim 9, it is unclear if the cooling step is the same cooling step of that recited in claim 4 and/or 5. It is unclear which rice “the rice” is referring to.
Claims 6 and 10 recite “the instantaneous high temperature fluidization is performed at a fluidization temperature of 130 °C to 160 °C for 30 seconds to 80 seconds”, however claim 4, from which claims 6 and 10 ultimately depends already recites “subjecting the rice to fluidization at a fluidization temperature of 130 °C to 160 °C for a fluidization time of 30 second to 80 seconds.”  It is not clear if this is referring to the fluidization of claim 4 or whether this is an additional step.
Regarding claim 10, Claim 10 recites the limitation "the instantaneous high temperature fluidization" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 4 has been amended to recite subjecting the rice to “fluidization”.
Regarding claim 10, it is unclear if the step of washing the rice is the same or different form that already recited in claim 4.
Regarding claim 10, claim 10 recites “the water” in line 9. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 4 does not specifically recite that the conditioning liquid comprises water.
Regarding claim 10, it is unclear if the soaking step is the same soaking step as that recited in claims 4 and/or 5. It is unclear which rice “soaking the rice…according to a mass ratio of the rice” is referring to.
Regarding claim 10, it is unclear if the step of “cooking the rice comprises heating the rice to 90 °C” is the same cooking step of that recited in claims 4 and/or 5. It is unclear which rice “cooking the rice comprises heating the rice” is referring to.
Claims 14 and 15 are rejected based on their dependence from a rejected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li CN104026461 discloses a method of rice conditioning comprises providing rice that is not cooked, subjecting the rice to fluidization at a fluidization temperature of 120 °C to 180 °C for a fluidization time of 20 seconds to 60 seconds and soaking the rice after the fluidization treatment for 5- 30 minutes at 70 °C to 90 °C ([0011]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792